Citation Nr: 1036595	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-10 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial, compensable rating for fracture of the 
fifth (little) finger of the left hand.


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to April 
2003 and from December 2005 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which granted the Veteran's claim of service 
connection for fracture of the fifth (little) finger of the left 
hand, and assigned a noncompensable rating, effective January 16, 
2004.

In his substantive appeal, the Veteran requested a hearing before 
a Veterans Law Judge at the RO.  However, in correspondence 
received in January 2010, the Veteran withdrew his hearing 
request.  

Because the appeal involves disagreement with the initial rating 
assigned following the grant of service connection for fracture 
of the fifth (little) finger of the left hand, the Board has 
characterized this matter in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
initial rating claims from claims for increased ratings for 
already service-connected disability).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
if further action is required.


REMAND

The Board finds that a remand is warranted to obtain VA Medical 
Center (VAMC) records and an updated VA examination pertaining to 
the Veteran's claim for fracture of the fifth (little) finger of 
the left hand.

The Veteran last underwent VA examination in April 2004.  At that 
examination, he complained of some awkwardness of his left hand, 
due to his ankylosis of his fifth finger.  Subsequent 
examinations with a private physician reveal that the Veteran 
reinjured his finger in May 2004.  The Veteran reported that he 
was seen at the Manchester, New Hampshire, VAMC where 
recommendation was made that the finger be amputated.  The 
Veteran has also alleged that he suffers from weakness in his 
left hand, and he is unable to make a fist.  The Veteran has 
additionally complained of a hyperextension deformity of his left 
ring finger, due to scar tissue related to his left little 
finger.  

A veteran is entitled to a new VA examination where there is 
evidence that his disability has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  Therefore, a remand is 
warranted in order to schedule the Veteran for another VA 
examination to determine the current severity of his fifth finger 
disability.

Further, the record reflects that there are outstanding VA 
medical records which may be pertinent to the claims remaining on 
appeal.  In this regard, as noted above, the Veteran reported 
during his private examination that he was currently being 
treated for residuals of his fifth finger fracture at the 
Manchester VAMC, where amputation of the finger was recommended.  
The claims file currently includes no VA outpatient treatment 
records from this facility.

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
prior to scheduling an examination, the RO should obtain these 
records for inclusion in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Manchester 
VAMC all pertinent records of evaluation 
and/or treatment of the Veteran's service-
connected left fifth finger.  The RO must 
follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records from 
Federal facilities.  All records and/or 
responses received should be associated with 
the claims file.

2.  The RO should send to the Veteran a 
letter requesting that he provide sufficient 
information, and if necessary, authorization 
to enable it to obtain any additional 
evidence pertinent to the claim on appeal 
that is not currently of record.  

If the Veteran responds, the RO should assist 
him in obtaining any additional evidence 
identified, following the current procedures 
set forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
orthopedic examination, by an appropriate 
physician.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the Veteran, and a 
report of the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
necessary tests and studies should be 
accomplished (with all findings made 
available to the physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The orthopedic examiner is to assess the 
nature and severity of the Veteran's 
residuals of a fracture to the left fifth 
(little) finger in accordance with the latest 
AMIE worksheet for rating disabilities of the 
fingers.  The examiner should also discuss 
whether amputation of the left fifth finger 
is warranted (or if the Veteran's finger is 
limited to the equivalent of amputation), any 
resulting limitation of motion of other 
digits due to his service-connected left 
little finger disability, and any 
interference with overall function of the 
hand.

The physician should conduct range of motion 
testing of the fingers, expressed in degrees.  
The physician should render specific findings 
as to whether, during the examination, there 
is objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the physician should indicate the 
point at which pain begins.  In addition, the 
physician should indicate whether, and to 
what extent, the Veteran experiences likely 
functional loss due to pain and/or any of the 
other symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the physician should express any 
such additional functional loss in terms of 
additional degrees of limited motion.

The examiner should set forth all examination 
findings, along with the complete rationale 
for the conclusions reached, in a printed 
(typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for an initial, 
compensable rating for fracture of the fifth 
(little) finger of the left hand, in light of 
all pertinent evidence and legal authority.  
In adjudicating the claim, the RO should 
consider and discuss whether staged rating, 
pursuant to Fenderson (cited above), is 
warranted, as well as whether any additional 
evaluation is warranted for resulting 
limitation of motion of other digits or 
interference with overall function of the 
hand.

7.  If the benefit sought on appeal remains 
denied, the RO should furnish to the Veteran 
an appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

						
      (CONTINUED ON NEXT PAGE)
					




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


